Gilbert, J.
This is a suit seeking to recover damages for misrepresentations inducing the petitioner to purchase described real property. Title to property is not involved, nor is any equitable relief prayed for, nor are any facts alleged authorizing the jurisdiction of equity. The sole prayer of the petition is for a money judgment as compensation for injury done. The answers of the defendants merely deny the material allegations of the petition, and pray that the defendants be discharged with reasonable costs. This court is without jurisdiction; and accordingly the case is transferred to the Court of Appeals, which has jurisdiction.

All the Justices concur.